PER CURIAM.
Henry Williams seeks mandamus relief to compel the circuit court to rule on his petition for writ of habeas corpus. The circuit court’s docket reflects that the petition was filed just over one year ago, but that petition cannot now be located by the lower tribunal. Because the circuit court has no petition before it on which to rule, the granting of mandamus relief by this court would serve no practical purpose. Accordingly, we deny the petition for writ of mandamus. Petitioner may, of course, refile his petition with the circuit court, and in that event we encourage the circuit court to promptly consider the merits of petitioner’s claim.
ALLEN, KAHN and WEBSTER, JJ., concur.